Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM SPAR Group, Inc. 401(k) Profit Sharing Plan White Plains, New York 10604 We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Nos. 333-07377, 333-53400, 333-73000, 333-73002, 333-152706, 333-72998 and 333-189964) of SPAR Group, Inc. of our report dated July 15, 2015, relating to the financial statements and supplemental schedules of the SPAR Group, Inc. 401(k) Profit Sharing Plan which appear in this Form 11-K for the year ended December 31, 2014. /s/BDO USA, LLP Troy, Michigan July 15, 2015 SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned, hereunto duly authorized, in the City of White Plains, State of New York on July 15, 2015. SPAR Group, Inc. 401(k) Profit Sharing Plan (Name of Plan) By: /s/ Robert G. Brown Name: Robert G. Brown Title: Trustee By: /s/William H. Bartels Name: William H. Bartels Title: Trustee By: /s/ James R. Segreto Name: James R. Segreto Title: Trustee
